Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 1 of 10 Page ID #:1237


   1   WESTON & McELVAIN LLP
       Aaron C. Agness (State Bar No. 221943)
   2   Joel A. Graboff (State Bar No. 316900)
       1960 E. Grand Avenue, Suite 400
   3   El Segundo, CA 90245
       Telephone: (213) 596-8000
   4   Facsimile: (213) 596-8039
       E-mail: aagness@wmattorneys.com
   5           jgraboff@wmattorneys.com
   6   Attorneys for Plaintiff
       TRAVELERS PROPERTY CASUALTY
   7   COMPANY OF AMERICA
   8                      UNITED STATES DISTRICT COURT
   9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
       TRAVELERS PROPERTY                     ) CASE NO. 2:19-cv-03863-PA-SK
  11   CASUALTY COMPANY OF                    )
       AMERICA,                               ) Assigned to the Honorable Percy
  12                                          ) Anderson, Ctrm. 9A
                                 Plaintiff,   )
  13                                          )
                                              ) PLAINTIFF TRAVELERS
  14               v.                         ) PROPERTY CASUALTY
                                              ) COMPANY OF AMERICA’S
  15                                          ) PROPOSED VERDICT FORMS
       TSC Acquisitions Corp.,                )
  16                                          )
                                 Defendant.   ) Action Filed: May 3, 2019
  17                                          ) Trial Date: July 21, 2020
                                              )
  18                                          )
                                              )
  19                                          )
                                              )
  20                                          )
                                              )
  21                                          )
                                              )
  22                                          )
  23         Plaintiff Travelers Property Casualty Company of America (“Travelers”)
  24   hereby submits the following Proposed Verdict Forms.
  25   ///
  26   ///
  27   ///
  28

                                             1
                           PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 2 of 10 Page ID #:1238


   1                                        INDEX
   2
       No.      Verdict Form Title                   Source               Page
   3
   4    1    Plaintiff’s Proposed Verdict   CACI VF 300; Doc. No. 34.      3-4
   5         Form No. 1: Breach of
   6         2014 Policy
   7    2    Plaintiff’s Proposed Verdict   CACI VF 300; Doc. No. 34.      5-6
   8         Form No. 2: Breach of
   9         2015 Policy
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             2
                           PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 3 of 10 Page ID #:1239


   1                PLAINTIFF’S PROPOSED VERDICT FORM NO. 1:
   2                               BREACH OF 2014 POLICY
   3   We answer the questions submitted to us as follows:
   4
   5         1. Did Travelers do all, or substantially all, of the significant
   6         things that the 2014 Policy required it to do?
   7         ______Yes       ______ No
   8         If your answer to question 1 is yes, then answer question 2. If you answered
   9         no, stop here, answer no further questions, and have the presiding juror sign
  10         and date this form.
  11
  12         2. Did all the conditions that were required for TSC Acquisitions Corp.’s
  13         performance occur?
  14         ______Yes       ______ No
  15         If your answer to question 2 is yes, then answer question 3. If you answered
  16         no, stop here, answer no further questions, and have the presiding juror sign
  17         and date this form.
  18
  19         3. Did TSC Acquisitions Corp. fail to do something that the 2014 Policy
  20         required it to do?
  21         ______Yes       ______ No
  22         If your answer to question 3 is yes, then answer question 4. If you
  23         answered no, stop here, answer no further questions, and have
  24         the presiding juror sign and date this form.
  25
  26   ///
  27   ///
  28   ///

                                              3
                            PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 4 of 10 Page ID #:1240


   1         4. Was Travelers harmed by TSC Acquisitions Corp.’s breach of
   2         the 2014 Policy?
   3         ______Yes       ______ No
   4         If your answer to question 4 is yes, then answer question 5. If you
   5         answered no, stop here, answer no further questions, and have
   6         the presiding juror sign and date this form.
   7
   8         5. What are Travelers’s damages?
   9
  10                                                 TOTAL
  11
  12   Signed: ____________________
  13                Presiding Juror
  14   Dated: __________
  15
  16   After this verdict form has been signed, notify the court that you are ready to
  17   present your verdict in the courtroom.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              4
                            PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 5 of 10 Page ID #:1241


   1                PLAINTIFF’S PROPOSED VERDICT FORM NO. 2:
   2                               BREACH OF 2015 POLICY
   3   We answer the questions submitted to us as follows:
   4
   5         1. Did Travelers do all, or substantially all, of the significant
   6         things that the 2015 Policy required it to do?
   7         ______Yes       ______ No
   8         If your answer to question 1 is yes, then answer question 2. If you answered
   9         no, stop here, answer no further questions, and have the presiding juror sign
  10         and date this form.
  11
  12         2. Did all the conditions that were required for TSC Acquisitions Corp.’s
  13         performance occur?
  14         ______Yes       ______ No
  15         If your answer to question 2 is yes, then answer question 3. If you answered
  16         no, stop here, answer no further questions, and have the presiding juror sign
  17         and date this form.
  18
  19         3. Did TSC Acquisitions Corp. fail to do something that the 2015 Policy
  20         required it to do?
  21         ______Yes       ______ No
  22         If your answer to question 3 is yes, then answer question 4. If you
  23         answered no, stop here, answer no further questions, and have
  24         the presiding juror sign and date this form.
  25
  26   ///
  27   ///
  28   ///

                                              5
                            PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 6 of 10 Page ID #:1242


   1         4. Was Travelers harmed by TSC Acquisitions Corp.’s breach of
   2         the 2015 Policy?
   3         ______Yes       ______ No
   4         If your answer to question 4 is yes, then answer question 5. If you
   5         answered no, stop here, answer no further questions, and have
   6         the presiding juror sign and date this form.
   7
   8         5. What are Travelers’s damages?
   9
  10                                                 TOTAL
  11
  12   Signed: ____________________
  13                Presiding Juror
  14
  15   Dated: __________
  16
  17   After this verdict form has been signed, notify the court that you are ready to
  18   present your verdict in the courtroom.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              6
                            PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 7 of 10 Page ID #:1243


   1        PLAINTIFF’S SUPPORT FOR ITS PROPOSED VERDICT FORMS
   2         Plaintiff’s proposed verdict forms are taken directly from the Judicial
   3   Council of California Civil Jury Instructions (“CACI”), VF-300. The CACI verdict
   4   form is a model verdict form for breach of contract, which is the only cause of
   5   action in this case. The Manual of Model Civil Jury Instructions for the Ninth
   6   Circuit does not have a model verdict form for breach of contract. Consequently,
   7   there is no reason to deviate from CACI. The only modification made to the CACI
   8   verdict form was eliminating the first question as to whether the parties entered into
   9   a contract, since that has already been determined. [Doc. No. 34.] Otherwise, it
  10   follows CACI and includes the relevant questions based on what is at-issue in the
  11   case. Additionally, because it is possible for the jury to find that only one of the
  12   policies was breached, there should be separate verdict forms relating to breach of
  13   each policy. Defendant’s proposed verdict form does not follow CACI even though
  14   the jury instructions follow CACI.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               7
                             PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 8 of 10 Page ID #:1244


   1
   2   Dated: June 5, 2020                   WESTON & McELVAIN LLP
   3
   4                                         /s/ Aaron C. Agness
                                             Aaron C. Agness
   5                                         Joel A. Graboff
                                             Attorneys for Plaintiff TRAVELERS
   6                                         PROPERTY CASUALTY
                                             COMPANY OF AMERICA
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            8
                          PLAINTIFF’S PROPOSED VERDICT FORMS
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 9 of 10 Page ID #:1245
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                  PROOF OF SERVICE
   2   I, Felicia Ball, declare:
   3          I am employed in the County of Los Angeles, state of California. I am over
   4   the age of 18 and not a party to the within action; my business address is 1960
   5   East Grand Avenue, Suite 400, El Segundo, California 90245.
   6          On June 5, 2020, I served a copy of the following document:
   7          PLAINTIFF TRAVELERS PROPERTY CASUALTY COMPANY OF
   8          AMERICA’S PROPOSED VERDICT FORMS

   9          By electronically filing the foregoing document with the Clerk of the United
  10   States District Court, Central District of California, using its ECF system, which
  11   electronically notifies the persons on the attached service list at the email
  12   addresses registered with the ECF System.
  13          I declare under the laws of the United States of America that the foregoing
  14   information contained in the Proof of Service is true and correct.
  15          I declare that I am employed in the office of a member of the bar of this
  16   court at whose direction the service was made.
  17          Executed on June 5, 2020 at Inglewood, California.
  18

  19                                         Felicia Ball
  20                                         FELICIA BALL
  21

  22

  23

  24

  25

  26

  27

  28
                                                  1
                                        PROOF OF SERVICE
Case 2:19-cv-03863-PA-SK Document 41 Filed 06/05/20 Page 10 of 10 Page ID #:1246
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                    SERVICE LIST
   2   Robert S. Freund                             Attorneys for Defendant,
   3   ROBERT FREUND LAW                                TSC Acquisition Corp.
       10866 Wilshire Boulevard, Suite 400
   4   Los Angeles, California 90024
   5   Telephone: (323) 553-3407
       Facsimile: Unavailable
   6   E-mail:     robert@robertfreundlaw.com
   7

   8   Kevin J. Cole (SBN 321555)                   Attorneys for Defendant,
   9   KJC LAW GROUP, A.P.C.                            TSC Acquisition Corp.
       6700 Fallbrook Avenue, Suite 207
  10   West Hills, CA 91307
  11   Telephone: (818) 392-8995
       Email: kevin@kjclawgroup.com
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
                                       PROOF OF SERVICE
